DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Axel Nix, SmartPat, PLC on January 11, 2021.
The application has been amended as follows: 
Claims 12-21 canceled.

Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose a device for producing a moulding of a surface property that comprises a housing that is adapted for manual use and handling used in combination with a displaceable pressure plunger mounted on or in the housing pressing a blank carrier with a pressure surface pressed onto a surface having a releasably fixable moulding blank with a moulding layer made of curable material. 
The closest prior art reference, Watson (US 2012/0125534), which teaches a method and apparatus for producing bonded joints, utilizes a housing for manual use and handling that can be pressed onto a surface by a mechanical means with a displaceable plunger or piston (Figs. 17, 19 paragraph [0075] [0076]) with an upper heating blanket that is pivotably mounted and that is removable and used to cure adhesive forming a joint while under vacuum. However, this device, while similar in mechanical pressure means, is used for bonding joints and not for moulding a surface property and is done through the direct application of heated surfaces with no curing device arranged on or in the 
Other prior art references considered  also utilize a vacuum and atmospheric pressure method to repair patches by using a bladder or diaphragm to direct the pressure and not a pressure plunger (Reis, US 6,435,242) (Evens, US 9,427,911) and by heated blanket or transfer plate. Additional prior references considered include Shome (US 2015/0328877), which does use a curing device mounted in or on an enclosing housing (microwave), but bonds adhesive surfaces to patch and repair using vacuum pressure and Modin (US 9,782,937), which bonds pre-preg laminate plies onto contoured surfaces by means of a mechanical displaceable plunger onto a mandrel forming composite stringers but this is through bonding by mechanical means and later curing. Moreover, this invention shapes the final object and does not create an impression on an existing object. 
Additional prior art considered includes McGovern (US 5,640,054) and Hirozawa (JP 2014-124683A) but while these references disclose displaceable plunger devices that apply pressure using contoured surfaces, these are involved in shaping the object rather than forming an impression by means of a moulding blank.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742